Name: Commission Regulation (EEC) No 3510/89 of 23 November 1989 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 11 . 89No L 342/20 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3510/89 of 23 November 1989 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1830/89 (3), as last amended by Regulation (EEC) No 3221 /89 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1830/89 to the quota ­ Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto. Article 2 This Regulation shall enter into force on 4 December 1989 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 61 , 4. 3 . 1989, p. 43 . (3) OJ No L 177, 24. 6. 1989, p. 50 . 0 OJ No L 312, 27. 10 . 1989, p . 47. 24. 11 . 89 Official Journal of the European Communities No L 342/21 ANNEX to the Commission Regulation of 23 November 1989 fixing (he import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) Other third countriesCN code Yugoslavia 0 Austria/Sweden/ Switzerland  Live weight  0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 12314 12,314 12,314 12,314 12,314 123,302 123,302 123,302 123,302 123,302 54,080 54,080 54,080 Met weight - 102,752 102,752 82,202 123,303 123,303 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0206 10 95 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 23,397 23397 23397 23397 18,718 18,718 28,077 28,077 35,096 40,145 40,145 35,096 40,145 40,145 40,145 40,145 40,145 234,275 234,275 234,275 234,275 187,419 187,419 281,130 281,130 351,412 401,966 401,966 351,412 401,966 401,966 401,966 401,966 401,966 (') In accordance with Regulation (EEC) No 486/85, levies ate not applied to imports into the French overseasdepartments of products originating in the African, Caribbean and Pacific States or in the overseas countries andterritories. 0 This levy is applicable only to products complying with the previsions of Regulation (EEC) No 1368/88 (OJ NoL 126, 20. 5. 1988, p. 26).